Citation Nr: 0838347	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-38 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to non-service-connected burial benefits.




ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to 
October 1962.  He died in December 2005.  The appellant is 
his surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied her claim for non-service-
connected burial benefits.


FINDINGS OF FACT

1.  The veteran died in December 2005 from acute coronary 
artery insufficiency due to coronary artery disease.

2.  Service connection was not in effect for any disability 
during his lifetime.

3.  At the time of his death, the veteran was receiving a 
naval pension and military retirement pay but not a VA 
pension or VA compensation benefits.  He was not eligible to 
receive VA compensation but for the receipt of military 
retirement pay.

4.  There was no claim or claims for compensation or pension 
pending at the time of his death that would have resulted in 
the award of compensation or a pension.

5.  The veteran was not discharged from service due to a 
disability incurred or aggravated in the line of duty, and he 
is not buried in a state or national cemetery.

6.  The veteran did not die while in a VA medical center, 
domiciliary, or a nursing home, or at a facility under 
contract with VA, or while traveling under proper prior 
authorization and at VA expense to a specified place for the 
purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria are not met for payment of non-service-connected 
burial benefits.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 
2005); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may proceed to adjudicate the claim on appeal 
without first considering the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159 (2008).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, in a case where the 
law is dispositive of the claim, the claim should be denied 
for lack of legal merit under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The Court has also held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  See Manning v. Principi, 16 Vet. App. 534, 
542 (2002).  Since the law is dispositive in this case, the 
Board need not discuss the provisions of the VCAA.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  See also VAOPGCPREC 5-2004 
(June 23, 2004).

The appellant wants payment of VA burial benefits for the 
deceased veteran.  She argues that burial benefits are 
warranted because he was receiving a naval pension at the 
time of his death.  Alternatively, she asserts that the 
benefit should be granted on equitable grounds due to the 
fact that he served honorably in three wars and lacked 
sufficient resources in his estate to cover his burial 
expenses.  Unfortunately, the Board finds no basis to grant 
her claim.

VA burial benefits include a burial allowance and plot or 
internment allowance.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 
3.1600.  A burial allowance is payable under certain 
circumstances to cover the burial and funeral expenses of a 
veteran and the expense of transporting the body to the place 
of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  For 
example, if a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  But since 
service connection had not been established for any 
disability during the veteran's lifetime, these provisions do 
not apply to this appeal.

If a veteran's death is not service connected, entitlement to 
a burial allowance is warranted based upon the following 
conditions at the time of death:  (1) the veteran was in 
receipt of VA pension or compensation; or (2) the veteran had 
an original or reopened claim for either benefit pending at 
the time of his death (or in the case of a reopened claim 
there is sufficient prima facie evidence of record on the 
date of the veteran's death to show entitlement); or (3) the 
deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).  VA will also grant burial 
benefits if a veteran dies from nonservice-connected causes 
while "properly hospitalized" by VA, in a VA or non-VA 
facility.  38 C.F.R. § 3.1600(c).

As mentioned, the appellant believes that she is entitled to 
VA burial benefits because the veteran was receiving a naval 
pension during his lifetime.  She contends he satisfies 38 
C.F.R. § 3.1600(b)(1) because he was receiving pension 
benefits at the time of his death.  Section 3.1600(b)(1) 
states that "at the time of death the veteran was in receipt 
of pension or compensation."



But the applicable definition of "pension" states

The term "pension" means a monthly or other 
periodic payment made by the Secretary to a veteran 
because of service, age or non-service-connected 
disability, or to a surviving spouse or child of a 
veteran because of the non-service connected death 
of a veteran. 

38 U.S.C.A. §101(15).  The Secretary is defined as "the 
Secretary of Veterans Affairs." §101(1).  

The veteran's pension does not fit within this definition, 
since his pension was a naval pension, which is certified by 
the Secretary of the Navy rather than the Secretary of VA.  
38 C.F.R. § 3.803.  Although naval pensions may be paid 
through the VA, they are not considered a VA pension as 
described above.  See VAOGCPREC 4-90. ("In the past, VA has 
taken the position that it may not make a forfeiture or 
apportionment determination affecting naval pension because 
the payment of that pension is not made under a law 
administered by VA.  A.D. 931 (1953); A.D. 772 (1947).  As 
with Medal of Honor pension, naval pension was paid by VA in 
a ministerial capacity upon certification by the service 
department.")  

The veteran's pension, therefore, does not qualify as a VA 
pension under 38 C.F.R. § 3.1600(b)(1).  As qualifying 
pension benefits were not being paid at the time of his 
death, his appellant-widow is not entitled to burial benefits 
under 38 C.F.R. § 3.1600(b)(1).



The Board also finds no other basis to award the appellant VA 
burial benefits.  First, there is no indication the veteran 
ever filed a claim for service connection for any disability.  
Second, there was no claim or claims for qualifying pension 
or compensation benefits pending at the time of his death and 
no evidence that he had opted for military retirement pay in 
lieu of disability compensation.  Third, there is no 
indication he was discharged from service for a disability 
incurred or aggravated in the line of duty.  Fourth, there is 
no evidence his remains were being held by a State without a 
next of kin to claim the body.  Lastly, there is no evidence 
he died from nonservice-connected causes while "properly 
hospitalized" by VA, in a VA or non-VA facility, or in 
transit to a VA facility.  

For these reasons and bases, the Board finds no legal basis 
to grant the appellant's claim for non-service-connected 
burial benefits.  The Board acknowledges the veteran's 
honorable service in defense of our nation during three wars.  
However, since the law is dispositive, the appellant's claim 
for burial benefits must be denied as a matter of law.  
Sabonis, 6 Vet. App. at 427-28.  The Board is sympathetic to 
the appellant's loss of her husband but may not go beyond the 
factual evidence presented in this claim to provide a 
favorable determination.  In other words, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Accordingly, the appeal is denied.


ORDER

The claim for non-service-connected burial benefits is 
denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


